SIMMS, Vice Chief Justice,
dissenting:
I must respectfully dissent. First, emergency leave is an absence specifically allowed and provided for by statute, just as sick leave and jury duty leave. Second, the statute clearly contemplates deducting from the salary of a teacher taking emergency leave, only that amount of money used to pay a substitute when a substitute is actually hired and paid. There is no authority in the statute for deducting a standard rate of pay, where that rate is not actually paid. I agree with the majority that where the language of a statute is plain and unambiguous, there is no room for construction to alter or amend its terms. Oldham v. Drummond, Bd. of Educ., Okl., 542 P.2d 1309 (1975).
I further note that other than a five day limit, the negotiated agreement has very little in common with the state law which governs it. There is no authority in the statute for granting two days absence with full pay whether or not a substitute is hired. The statute allows no such exemption. It clearly provides for salary deduction whenever it is necessary to hire a substitute, whether it is the first or fifth day of leave. The statute specifically disallows emergency leave being chargable to sick leave and provides that it is noncumulative. The negotiated agreement purports to provide to the contrary.
I respectfully submit this Court sets a very questionable precedent when it approves a contract between public bodies and public employees which is contrary to public policy as expressed by legislative enactments.